Citation Nr: 1733396	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to July 1981, October 1987 to February 1988, October 1992 to January 1993 and from March 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In November 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


VETERAN'S CONTENTIONS

The Veteran contends that his obstructive sleep apnea is either related to his exposure to various environmental hazards while serving in Iraq from June 2003 to July 2004, or was caused or aggravated by his service-connected disabilities, including his reactive airway disease, chronic allergic rhinitis and posttraumatic stress disorder (PTSD).  He testified that he began to experience breathing and sleeping problems during service, and that those symptoms continued after service, leading ultimately to a diagnosis of obstructive sleep apnea in December 2008.  


BOARD CONCLUSION

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR BOARD CONCLUSION

I. Current Disability

The Veteran was diagnosed with obstructive sleep apnea as a result of a December 2008 sleep study, and again by Dr. D., his treating VA physician, in November 2010, and by the September 2015 VA examiner.

II. In-Service Incurrence

The Veteran reported experiencing breathing and sleeping problems during service.  He is competent to testify to experiencing these symptoms because they come to him through his senses.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds the Veteran's reports to be credible, as they are supported by a September 2004 Post-Deployment Health Assessment, in which the Veteran averred to difficulty breathing and feeling tired after sleeping.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (contemporaneous medical records can provide support for a Veteran's lay assertions).  

III. Nexus to Service

In a June 2017 opinion and August 2017 addendum opinion, a sleep disorder specialist with the Veterans Health Administration (VHA) linked the Veteran's current sleep apnea to his in-service weight gain.  He explained that obesity can cause restrictive airway disease which can result in obesity hypoventilation syndrome, a variant of sleep apnea.  In his addendum opinion, he concluded that it is at least as likely as not that the Veteran's in-service weight caused or contributed to his obstructive sleep apnea.  The Board finds his opinion, provided after reviewing the claims file, to be highly probative, as it reflects consideration of all relevant facts.  The specialist provided an adequate rationale for the conclusion reached which is supported by the medical evidence of record.  That evidence includes the Veteran's August 2004 weight of 185 lbs., which, as the Board takes judicial notice of, constitutes an obese body mass index based on the Veteran's height.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  His opinion is also supported by Dr. D.'s opinion.  Although the September 2015 VA examiner provided a negative opinion, she also identified the Veteran's weight as a risk factor for obesity.  Therefore, the Board finds the positive and negative medical opinions in this case to hold at least equal weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


